AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT Dated as of July 9, 2008 Among EASTMAN CHEMICAL FINANCIAL CORPORATION, as Seller and initial Servicer, THREE PILLARS FUNDING LLC, VICTORY RECEIVABLES CORPORATION, SUNTRUST BANK, SUNTRUST ROBINSON HUMPHREY, INC., as TPF Agent and as Co-Administrative Agent, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, individually, as Victory Agent and as Administrative Agent TABLE OF CONTENTS ARTICLE I. AMOUNTS AND TERMS OF THE PURCHASES Section1.1
